Citation Nr: 1426154	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), asthma, bronchitis, and pneumonia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to October 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

The RO has denied the claim of service connection for asthma, bronchitis, and COPD; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record and the Veteran's November 2008 notice of disagreement.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  


FINDING OF FACT

The criteria for a grant of service connection for the Veteran's current lung disorder have not been met.  


CONCLUSION OF LAW

The Veteran does not have a lung disorder that was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Decision Not Final

In March 2008, the RO denied the Veteran's claims for service connection for asthma, bronchitis, and COPD.  In June 2008, the Veteran submitted a "claim to reopen" for service connection for a respiratory condition and attached a June 2008 positive nexus opinion by Dr. B.  The RO construed the June 2008 submission as a claim to reopen for service connection, and in an August 2008 rating decision, the RO reopened the claim and denied service connection on the merits.

The Board finds that the March 2008 rating decision did not become final because new and material evidence was submitted within one year of the March 2008 rating decision.  38 C.F.R. § 3.156(b) (2013).  

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in October 2007, in which the Veteran was notified of how to substantiate his claim, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA examination in April 2010.  The examiner reviewed the medical history, conducted a thorough examination, and provided sufficient information such that the Board can render an informed decision.  The Board finds that the April 2010 VA examination is adequate for purposes of determining service connection. 

The Board acknowledges that in the November 2008 notice of disagreement, the Veteran indicated that "his current VA doctor notes a connection between his current condition and what he was treated for in the military."  However, by the Veteran's own admission, he has received private treatment only and has not received treatment at VA.  See May 2012 Board hearing transcript at p. 8.  Therefore, the Board concludes that there are no outstanding VA treatment records.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has a lung disorder, to include COPD, asthma, bronchitis, and pneumonia, that began in basic training during service.  See e.g., July 2007 claim and December 2009 Veteran statement.  In an April 2008 letter to a private doctor, the Veteran contends that his lung disorder is at least in part due to the following: 

I was subjected to a good deal of what is known as CS gas.  We were brought to a gas "house," we were made to do 5 or 10 minutes of physical training...until we were sweating and breathing hard then we were run into the "house."  We were then told to remove our gas mask...then we had to give our name rank and serial number and say the alphabet, at that point we were told to leave the gas house at a run. 

In this April 2008 letter, the Veteran also reports that he camped out in the snow and rain one night, and he subsequently got sick and was hospitalized.  The Veteran stated that he was told he had pneumonia, bronchitis and asthma like symptoms.  The Veteran states that after these events, running was hard and he had trouble breathing.  The Veteran reports that after discharge from service, the x-rays showed scarring in his lower lungs the first time he got sick with pneumonia.  In other reports, the Veteran stated that the doctors at Fort Leonard Wood hospital told him that his lungs were scarred.  See April 2009 and August 2009 statements.  In the June 2011 Form 9, the Veteran stated that his hospital records from Fort Leonard Wood are incomplete and that the doctors there told him that due to going through the gas chamber while already being sick, his lungs were scarred and his illness turned to pneumonia.  The Veteran also stated that the doctors told him that he would probably have bronchial problems or bronchitis in the future.  

Service treatment records show that the Veteran was hospitalized at Fort Leonard Wood in January 1975 and was diagnosed with acute respiratory disease.  The January 1975 x-ray report showed that the Veteran's chest was clear with minimal infiltrate.  In February 1975, the Veteran was treated for cough and cold.  The lungs were noted as clear.  The February 1975 x-ray report showed normal results.  In May 1975, the Veteran complained of coughing and shortness of breath, and he was assessed with cold syndrome with congestion in chest.  In November 1975, the Veteran complained of nausea and vomiting for one day with burning, chilling, and coughing.  The Veteran was assessed with "cold pack."  In February 1976, the Veteran complained of chills, fever, dry cough, and sore throat for three days, and he was assessed with acute respiratory disease.  In April 1976, the Veteran was treated for bronchitis and advised to decrease smoking.  The April 1976 x-ray report showed negative results.  

Private treatment records from Kaiser Permanente show that the Veteran began receiving regular treatment at Kaiser Permanente in July 1994.  In July 1994, the Veteran was assessed with bronchitis, bronchospasm, obesity, and cigarette tobacco addiction.  The Veteran was advised to quit smoking.  In September 1994, the Veteran was assessed with unstable asthma, obesity, and nicotine addiction.  In January 1996, the Veteran was assessed with asthma/ bronchitis/ [illegible].  In October 1997, the Veteran was treated for pneumonitis.  In April 1999, the Veteran was assessed with asthmatic bronchitis.  In March 1999, the Veteran was assessed with asthma/ COPD.  In December 2000, the Veteran was treated for pneumonia, which was then noted as status post pneumonia/ asthma stable in January 2001.  In February 2007, the Veteran was admitted to Kaiser Permanente hospital for COPD, asthma, tobacco abuse, morbid obesity, and hypoventilation syndrome of obesity.  The Veteran was also assessed with respiratory failure likely secondary to COPD exacerbation and obesity hypoventilation syndrome.

In a June 2008 nexus statement by Dr. B., the Veteran reported that his bronchial asthma, bronchitis, and "eventually COPD" are due to "exposure to gas in gas chamber and pneumonia due to extreme cold."  Dr. B. diagnosed the Veteran with COPD with asthma and sleep apnea syndrome and stated that in his medical opinion the currently existing medical condition is possibly related to the injury, disease or event incurred during service as described by the Veteran.  In the same opinion, Dr. B. stated that the current medical condition is caused by or a result of heavy cigarette smoking and severe obesity, and it is "at least as likely as not caused by or a result of possibly related to described service exposure."  Dr. B. explained, "Cannot rule out a component of lung disease incurred in service since prior to duty was free of symptoms."  

In a June 2008 nexus statement by Dr. W. S., the Veteran was diagnosed with COPD/ asthma and sleep apnea.  Dr. W. S. stated that in her medical opinion, the currently existing medical condition is caused by or a result of exposures, smoking, and apnea.  Dr. W. S. explained that "the patient had documented service related exposure in 1975.  His lung disease is out of proportion to his cigarette exposure."  Dr. W. S. indicated that she considered his current treatment records in forming her opinion.  

In a June 2011 private treatment letter, Dr. M. F. M. states that the Veteran has severe COPD.  It is noted that the Veteran has reported that his respiratory problems started in service due to exposure to gas.  Dr. M. F. M. stated, "Naturally, he had some respiratory symptoms after that, but he subsequently developed pneumonia.  Since then, he developed symptoms consistent with chronic bronchitis, with significant and protracted pulmonary infection every winter.  Ultimately he developed COPD."  Dr. M. F. M. stated that he feels that it is "plausible" that the exposure to tear gas precipitated the Veteran's current condition.

On VA examination in April 2010, the examiner reviewed the record and noted the Veteran's reports regarding going through the gas chamber when he was ill.  The examiner also noted the Veteran's reports that he became ill every year when the weather became cold and was hospitalized for pneumonia.  The examiner commented that there was "[d]oubling of his weight from 200 pounds in the service to more than 400 pounds at the present time."  After conducting the examination, the examiner diagnosed the Veteran with COPD with associated pneumonia, COPD, bronchitis, and asthma.  The examiner opined as follows:

The current COPD with respiratory failure is not caused by or result of his single episode of bronchitis and single episode of pneumonia while in service.  One hospitalization for high fever with purulent sputum undoubtedly pneumonia which cleared nicely over five days or so.  One additional episode of bronchitis which cleared.

The examiner noted that the Veteran is focused on the six day hospitalization while in the Army.  The examiner stated, 

This six day record in his C-File was review[ed] and it was undoubtedly pneumonia although the physician portion of the record was not available and resolved nicely over six days.  The x-ray showed minimal infiltrate.  Whether this was precipitated by gas inhalation or inflammatory process is not relevant.  These two episode[s], well treated in service and well resolved, could not have caused this end stage lung disease with midflow rates of one-sixth normal (13 and 15% of normal) pulmonary restriction, hypoxia with respiratory failure, with normal corrected DLCO [diffusion capacity of carbon monoxide] in a massively obese man who doubled his weight since he left the service and has a 50+ BMI and obstructive sleep apnea. 

The examiner also stated that the Veteran "was a two pack per day cigarette smoker [who] has characteristic end stage COPD with respiratory failure aggravated by his massive obesity causing further respiratory distress from pulmonary restriction and labored breathing from moving his massive chest and has to consciously taking a deep breath periodically."

First, during the appeal period, the Veteran has been diagnosed with multiple lung disorders, to include asthma, bronchitis, COPD, and pneumonia.  Therefore, the first Shedden element, a present disability, is met.  

The Board notes that the RO stated the issue as service connection for COPD with heart disease in the August 2008 and June 2009 rating decisions.  The RO did not consider heart disease in the April 2011 statement of the case.  There is no medical evidence indicating that the Veteran has heart disease associated with COPD, nor has the Veteran contended that he has heart disease associated with COPD.  For these reasons, the Board concludes that the Veteran does not have COPD with heart disease.

Second, the service treatment records show that the Veteran was treated for respiratory disease, to include acute respiratory disease and bronchitis.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

Third, the Board finds that the preponderance of the evidence shows that the Veteran's current lung disorders are not related to military service.  The Veteran is certainly competent to provide evidence as to his symptoms and observations.  However, the determination of etiology of a disability is a medical matter beyond a layperson's comprehension.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Because the record does not indicate that the Veteran has medical expertise, the Board finds that the Veteran's contention that he has a lung disorder related to exposure to gas and cold in military service is of no probative value. 

The Board acknowledges that the Veteran is competent to report that when he was hospitalized in January 1975, the doctors told him that his lungs were scarred and that he would probably have bronchial problems or bronchitis in the future.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007) (lay person is competent to report a contemporaneous medical diagnosis).  The Veteran insists that the in-service hospital records are incomplete and that there is a missing hospital record showing that the doctor found scarring in his lungs.  See June 2011 Form 9; May 2012 Board hearing transcript at p. 11.  However, the January 1975 hospital records show that the Veteran was diagnosed with acute respiratory disease, and the hospital x-ray report showed that the Veteran's chest was clear with minimal infiltrate.  Therefore, the hospital records show that scarring in the Veteran's lungs was not found and that the Veteran's condition was not chronic.  Further, in the April 2008 letter to his doctor, the Veteran stated that after discharge from service, the x-rays showed scarring in his lower lungs the first time he got sick with pneumonia.  Because the Veteran's contentions are inconsistent with the record, the Board finds that the Veteran's reports of the in-service doctor's statements are not credible.

Having considered the Veteran's statements as to his symptoms and observations, Board finds the objective medical results by the April 2010 VA examiner is of significant probative value, as he performed a thorough medical examination, based his opinion on the Veteran's history and lay statements, and provided thorough reasons for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, the VA examiner's opinion reflects the examiner's medical knowledge, training, and experience regarding lung disorders.  The April 2010 VA medical examination does not support a finding that the Veteran's current lung disability manifested in or is etiologically related to service.  The examiner stated that that major factors in the Veteran's current condition include his obesity and history of cigarette smoking.  The examiner stated that the Veteran's in-service manifestations of bronchitis and pneumonia resolved and could not have caused the Veteran's current respiratory condition.  The VA examination is supported by the service treatment records, which show no diagnosis of a chronic respiratory disorder.  

The Board acknowledges that Dr. B. opined that the Veteran's COPD with asthma is at least as likely as not caused by or a result of exposure in service.  Dr. B. also stated that the current medical condition is caused by or a result of heavy cigarette smoking and severe obesity.  Dr. B.'s only rationale was: "Cannot rule out a component of lung disease incurred in service since prior to duty was free of symptoms."  This opinion is internally inconsistent and is not supported by any rational.  Thus, this opinion is speculative at best.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Therefore, the Board finds this opinion to be of little probative value.     

The Board also acknowledges Dr. W. S. opined that the Veteran's COPD/ asthma is caused by or a result of exposures, smoking, and apnea.  Dr. W. S. explained that "the patient had documented service related exposure in 1975.  His lung disease is out of proportion to his cigarette exposure."  Dr. W. S. indicated that she considered his current treatment records in forming her opinion.  There is no indication that Dr. W. S. considered the Veteran's service treatment records.  Therefore, this opinion is speculative regarding to how the Veteran's exposure in 1975 may have caused his current lung disability.  See Bloom, 12 Vet. App. at 187.  Further, Dr. W. S.'s finding that the lung disease is out of proportion to the Veteran's cigarette exposure makes no mention of the Veteran's obesity, which the medical evidence shows is a major factor for the Veteran's current condition.  For these reasons, the Board finds this opinion to be of little probative value.     

The Board also acknowledges that Dr. M. F. M. opined that it is plausible that the exposure to tear gas precipitated the Veteran's current COPD.  This opinion is apparently based only on the Veteran's respiratory symptoms in service and does not mention factors such as the Veteran's obesity and history of cigarette smoking.  Further, there is no indication that Dr. M. F. M. reviewed the Veteran's service treatment records.  There is also no rationale for why and when the Veteran "developed symptoms consistent with chronic bronchitis, with significant and protracted pulmonary infection every winter."  For these reasons, the Board finds this opinion to be speculative and of little probative value.  See Bloom, 12 Vet. App. at 187.  

Because the April 2010 VA medical examination is of high probative value, the April 2010 VA examiner's opinion outweighs the opinions by Dr. B., Dr. W. S., and Dr. M. F. M.  Further, the Board notes that there is no medical evidence showing that the Veteran complained of or was treated for a lung disorder until almost two decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

For these reasons, though the Board concedes that the Veteran has a current lung disorder and respiratory disease incurred in service, the Board finds that the preponderance of the evidence shows that the Veteran's current lung disorder did not manifest in service and is not etiologically related to service.  Thus, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met.  Therefore, service connection for a lung disorder, to include COPD, asthma, bronchitis, and pneumonia, is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a lung disorder, to include COPD, asthma, bronchitis, and pneumonia, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


